Title: To George Washington from Jacob Isaacks, 17 August 1790
From: Isaacks, Jacob
To: Washington, George



Sir
Newport [R.I.] August 17th 1790

The inclosed copies of certificates Signed By Several Gentlemen of this Town Will Inform You Respecting a discovery that I have Recently Made, and which if encouraged will I flatter myself be highly beneficial to Mankind, and Particularly to those concerned in navigation, As the apparatus is so simple, that an extraction can be performed on board any Vessell at a very trifling expence.
A Bottle of the water extracted agreeably to the last Certificate, I am emboldened from the Regard You have ever Shewn to the usefull discoveries of Americans to have presented to You, and ardently wish it may Meet your approbation and patronage. I have the honor to be Sir Your most Obedient Humble Servant

Jacob Isaacks

